DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Objections
Claims 29 and 31-32 are objected to because of the following informalities:  
Claim 29: For consistency with claim 21, “the protective coating” should read “the protective liquid coating”.
Claim 31: recites “the polyol” whereas claim 21 recites “one or more polyols”. The claim is understood to mean that each of the one or more polyols have a carbon chain including between 3 and 24 carbon atoms. 
Claim 32: recites “the polyol” whereas claim 21 recites “one or more polyols”. The claim is understood to mean that one or more polyols includes at least one member from the group consisting of glycerol, propylene glycol, and tetraethylene glycol.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29, 31-35, and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (WO 2015089181 A2).
Regarding claim 21, Clarke et al. discloses a sterilized hydrophilically coated medical device assembly (Abstract, para. 10, 22, 24, 31), comprising:
a medical device having a hydrophilic coating thereon (para. 8, 10, 31) and a second liquid coating on a surface of the hydrophilic coating (para. 8, 31) wherein the second liquid coating reads on being a protective liquid coating as it covers the hydrophilic coating and thus would necessarily have an effect of protecting the hydrophilic coating, wherein the protective liquid coating consists of propylene glycol (a polyol) (Example II, para. 31, discloses a coating of propylene glycol alone, thereby meeting the limitation of a coating “consisting of” one or more polyols).
As to the limitation of wherein the protective liquid coating temporarily prevents hydration or temporarily limits the level of hydration of the hydrophilic coating, it has been held that a chemical composition and its properties are inseparable, and that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01). Applicant’s protective coating comprises a polyol and specifically comprises one or more of glycerol, propylene glycol, tetraethylene glycol, or other similar polyols (see claims 30-32 and para. 12 of the specification as filed). Clarke et al. discloses wherein the protective liquid coating comprises propylene glycol, as set forth above. Therefore, the claimed properties of temporarily preventing hydration or temporarily limiting the level of hydration are necessarily present in the invention of Clarke et al.
Clarke et al. does not explicitly disclose a single embodiment comprising a package containing the medical device discussed above and an amount of liquid water in the package.
However, Clarke et al. discloses “When non-aqueous compositions are used, alone or mixed with water, the catheter may be manufactured without the need for the customer to hydrate the coating immediately prior to use. That is, the hydrophilic coating may be activated during manufacturing or during packaging. This could be an advantage in terms of shelf life. It also retains the benefits of the product being "pre-hydrated" prior to the user opening the package and no manipulation would be required by the user to activate the coating.” (para. 22). Thus, Clarke et al. discloses that the medical device (catheter) can be packaged (i.e., contained within a package) along with an amount of water before delivery to a user. Based on these teachings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the assembly disclosed by Clarke et al. to comprise a package, wherein the medical device is contained within the package along with an amount of liquid water, in order to store the medical device in a configuration that allows a user to readily use the device upon opening the package.  
Regarding claim 29, Clarke et al. teaches providing the medical device in a package along with an amount of liquid water, as set forth above, and that the liquid water contacts the medical device in such a configuration (para. 22). Clarke et al. also discloses that the propylene glycol coating (protective liquid coating) is the outermost coating of the medical device (para. 8, 31). Therefore, the liquid water contained in the package would necessarily be in direct liquid contact with the protective coating. 
Regarding claim 31, Clarke et al. discloses wherein the polyol is propylene glycol (a polyol comprising a carbon chain including between 3 and 24 carbon atoms), as set forth above.
Regarding claim 32, Clarke et al. discloses wherein the polyol is propylene glycol, as set forth above. 
Regarding claim 33, Clarke et al. discloses wherein the hydrophilic coating comprises a crosslinked hydrophilic polymer (para. 10, 22, 31). 
Regarding claim 34, Clarke et al. discloses wherein the hydrophilic coating comprises polyvinylpyrrolidone (para. 31).
Regarding claim 35, Clarke et al. discloses wherein the medical device is a urinary catheter (para. 2). 
Regarding claim 37, Clarke et al. discloses a sterilized urinary catheter assembly (Abstract, para. 2, 10, 22, 24, 31), comprising:
a urinary catheter having a hydrophilic surface (para. 8, 10, 31) and a liquid coating over the hydrophilic surface (para. 8, 31) wherein the liquid coating reads on being a protective liquid coating as it covers the hydrophilic surface and thus would necessarily have an effect of protecting the hydrophilic surface, wherein the protective liquid coating consists of propylene glycol (Example II, para. 31, discloses a coating of propylene glycol alone).
As to the limitation of the hydrophilic surface being an “unhydrated hydrophilic surface”, this limitation will be interpreted in light of Applicant’s specification. It is noted that Applicant’s specification does not use the term “unhydrated” verbatim at any point in the written description. The specification provides support for a urinary catheter comprising a hydrophilic coating applied thereon (para. 10, 13) and further comprising a protective coating applied over the hydrophilic coating (para. 10-12). Applicant’s invention as described in the specification also includes placing the urinary catheter thus coated into a package containing an amount of water therein such that the water directly contacts the urinary catheter (para. 14). Therefore, the term “unhydrated” will be interpreted as meaning that the hydrophilic surface has applied thereon a protective coating before the urinary catheter is put into contact with water. The only information given about the chemical composition of the protective liquid coating in Applicant’s specification is that it “may include, for example, one or more polyols. Such polyols may include, but are not limited to, 3-carbon sugar alcohols (Glycerol); 4-carbon sugar alcohols (Erythritol, Threitol); 5-carbon sugar alcohols (Arabitol, Xylitol, Adonitol), 6-carbon sugar alcohols (Mannitol, Sorbitol, Galactitol, Fucitol, Iditol, Inositol), 7-carbon sugar alcohols (Volemitol),12-carbon sugar alcohols (Isomalt, Maltitol, Lactitol), 18-carbon sugar alcohols (Maltotriitol), and 24-carbon sugar alcohols (Maltotetraitol), propylene glycol, tetraethylene glycol.” (para. 12). The specification notes that such protective coatings “temporarily” prevent the hydrophilic surface from being hydrated in the event that the urinary catheter is exposed to water (para. 11). Therefore, it is understood that any urinary catheter having a hydrophilic surface, wherein a liquid coating including a polyol selected from those listed in Applicant’s para. 12 is applied to the hydrophilic surface prior to water exposure, would meet the limitation of “having an unhydrated hydrophilic surface and a protective liquid coating over the unhydrated hydrophilic surface” as claimed. Clarke et al. discloses exactly this subject matter: a urinary catheter having a hydrophilic surface is provided and a liquid coating consisting of propylene glycol is applied to the hydrophilic surface prior to any water exposure (para. 10, 31). Therefore, Clarke et al. anticipates the claim limitation.
As to the limitation of wherein the protective liquid coating temporarily prevents liquid water from hydrating the hydrophilic coating, it has been held that a chemical composition and its properties are inseparable, and that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01). Applicant’s protective coating comprises a polyol and specifically comprises one or more of glycerol, propylene glycol, tetraethylene glycol, or other similar polyols (see claims 30-32 and para. 12 of the specification as filed). Clarke et al. discloses wherein the protective liquid coating comprises propylene glycol, as set forth above. Therefore, the claimed properties of temporarily preventing liquid water from hydrating the hydrophilic surface are necessarily present in the invention of Clarke et al.
Clarke et al. does not explicitly disclose a single embodiment comprising a package containing the urinary catheter discussed above and an amount of liquid water in the package.
However, Clarke et al. discloses “When non-aqueous compositions are used, alone or mixed with water, the catheter may be manufactured without the need for the customer to hydrate the coating immediately prior to use. That is, the hydrophilic coating may be activated during manufacturing or during packaging. This could be an advantage in terms of shelf life. It also retains the benefits of the product being "pre-hydrated" prior to the user opening the package and no manipulation would be required by the user to activate the coating.” (para. 22). Thus, Clarke et al. discloses that the medical device (catheter) can be packaged (i.e., contained within a package) along with an amount of water before delivery to a user. Based on these teachings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the assembly disclosed by Clarke et al. to comprise a package, wherein the medical device is contained within the package along with an amount of liquid water, in order to store the medical device in a configuration that allows a user to readily use the device upon opening the package.  
Regarding claim 38, Clarke et al. discloses wherein the hydrophilic surface comprises a hydrophilic coating on the urinary catheter (para. 10, 31). 
Regarding claim 39, Clarke et al. teaches providing the urinary catheter in a package along with an amount of liquid water, as set forth above, and that the liquid water directly contacts the urinary catheter in such a configuration (para. 22). 
Regarding claim 40, Clarke et al. discloses wherein the protective liquid coating comprises propylene glycol (a polyol), as set forth above. 
Regarding claim 41, Clarke et al. discloses wherein the protective liquid coating comprises propylene glycol (a polyol comprising a carbon chain including between 3 and 24 carbon atoms), as set forth above. 
Regarding claim 42, Clarke et al. discloses wherein the protective liquid coating comprises propylene glycol, as set forth above. 
Regarding claim 43, Clarke et al. discloses wherein the hydrophilic surface comprises a crosslinked hydrophilic polymer (para. 10, 22, 31). 

Claims 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (WO 2015089181 A2) in view of Belt (US Patent Application Publication 2009/0306244) (already of record).
Regarding claim 36, Clarke et al. teaches the package for containing the medical device and an amount of liquid water, as set forth above.
Clarke et al. is silent as to the package being gas permeable.
Belt discloses a urinary catheter coated with a hydrophilic coating (Abstract, para. 1-2). Belt discloses that the catheter may be contained in a package and that such packages are well known within the art and “usually the package is made with walls of a gas impermeable material” (para. 127-128). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the package taught by Clarke et al. to be a gas impermeable package, based on the teachings of Belt, in order to use a package type that is typical and well known in the art. The skilled artisan would have furthermore recognized the advantage in using a gas impermeable package to prevent airborne contaminants from contaminating the medical device contained therein and to prevent evaporation from within the package. 
Regarding claim 44, Clarke et al. teaches the package for containing the urinary catheter and an amount of liquid water, as set forth above.
Clarke et al. is silent as to the package being gas permeable.
Belt discloses a urinary catheter coated with a hydrophilic coating (Abstract, para. 1-2). Belt discloses that the catheter may be contained in a package and that such packages are well known within the art and “usually the package is made with walls of a gas impermeable material” (para. 127-128). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the package taught by Clarke et al. to be a gas impermeable package, based on the teachings of Belt, in order to use a package type that is typical and well known in the art. The skilled artisan would have furthermore recognized the advantage in using a gas impermeable package to prevent airborne contaminants from contaminating the medical device contained therein and to prevent evaporation from within the package. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799